DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 12/21/2021 has been entered.
Disposition of claims: 
Claims 6 and 10 have been canceled.
Claims 11-13 have been added.
Claims 1-5, 7-9, and 11-13 are pending.
Claims 1 and 7 have been amended.
The cancellation of claim 10 renders moot the rejection of claim 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shibano et al. (“Organic Thin-Film Solar Cells Using Electron-Donating Perylene Tetracarboxylic Acid Derivatives”, J. Phys. Chem. C, 2009, vol. 113, page 15454-15466, hereafter Shibano).
The amendments of claims 1 and 7 have overcome the rejections of claims 1-4 and 6-9 under 35 U.S.C. 103 as being unpatentable over Uetani et al. (US 2012/0319567 A1, hereafter Uetani) in view of Liu et al. (US 2016/0087221 A1, hereafter Liu) and Keerthi et al. (“Regioisomers of Perylenediimide: Synthesis, Photophysical, and Electrochemical Properties” J. Phys. Chem. B, 2012, vol. 116, page 4603-4614, hereafter Keerthi) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 9 through the third paragraph of page 13 of the reply filed 12/21/2021 regarding the rejections of claims 1-4 and 6-9 under 35 U.S.C. 103 over Uetani/Liu/Keerthi set forth in the Office Action of 09/30/2021 have been considered. 
Applicant argues that the combination of Uetani with Liu and Keerthi would not have resulted in the amended claim 1. 
Respectfully, the Examiner does not agree.
The claims 6-7 were rejected under 35 U.S.C. 103 over Uetani/Liu/Keerthi (see paragraphs 57-69 in the previous Office Action of 09/30/2021), wherein the organic EL element of Uetani as modified by Liu and Keerthi (2) comprises an anode (ITO), a light emitting layer comprising a π-conjugated compound of Uetani as modified by Liu and Keerthi, a host compound (Polymer compound 1 of Uetani), and one of a fluorescence-emitting compound and a phosphorescence-emitting compound (Polymer compound 3 of Uetani) with weight ratio of 0.01:98.99:1, and cathode (Al).
In the amended claim 1 allows the π-conjugated compound to be an assist dopant. However, claim 1 does not claim what the assist dopant is required to be. For instance, claim 1 does not claim what and how the π-conjugated compound assists. 
Although the specification discloses embodiments (Fig. 3) wherein the claimed π-conjugated compound is used as an assist dopant, the instant claim 1 does not claim what the relative energies between the assist dopant and the host are required to be.
The π-conjugated compound of Uetani as modified by Liu and Keerthi in the light emitting layer of the organic EL element of Uetani as modified by Liu and Keerthi (2) is equated with an assist dopant because the π-conjugated compound assists the EL device to emit light.
For at least this reason, the applicant’s argument is not found to be persuasive. The rejections over Uetani in view of Liu and Keerthi is updated in this Office Action.
Applicant argues that claim 11 recites an amount of the fluorescence-emitting compound or the phosphorescence-emitting compound is 0.1 to 30 mass %, which is contrasted to Uetani’s Example 1 where the light emitting layer consists mostly of the first light emitting polymer (Polymer compound 1 of Uetani). 
Respectfully, the Examiner does not agree.
The claims 6-7 were rejected under 35 U.S.C. 103 over Uetani/Liu/Keerthi (see paragraphs 57-69 in the previous Office Action of 09/30/2021), wherein the organic EL element of Uetani as modified by Liu and Keerthi (2) comprises an anode (ITO), a light emitting layer comprising a π-conjugated compound of Uetani as modified by Liu and Keerthi, a host compound (Polymer compound 1 of Uetani), and one of a fluorescence-emitting compound and a phosphorescence-emitting compound (Polymer compound 3 of Uetani) with weight ratio of 0.01:98.99:1, and cathode (Al).
In the device, the Polymer compound 1 of Uetani is equated with a host and the Polymer compound 3 of Uetani is equated with the fluorescence-emitting compound or the phosphorescence-emitting compound. The amount of the Polymer compound 3 of Uetani is 1 weight percent of the layer which reads on the instant claim 11.
For at least this reason, the applicant’s argument is not found to be persuasive. The rejections over Uetani in view of Liu and Keerthi is updated in this Office Action.
Applicant argues that Uetani does not disclose the limitation of claim 12 (last paragraph of page 12 of the Remarks of 12/21/2021). 
Respectfully, the Examiner does not agree.
The claims 6-7 were rejected under 35 U.S.C. 103 over Uetani/Liu/Keerthi (see paragraphs 57-69 in the previous Office Action of 09/30/2021), wherein the organic EL element of Uetani as modified by Liu and Keerthi (2) comprises an anode (ITO), a light emitting layer comprising a π-conjugated compound of Uetani as modified by Liu and Keerthi, a host compound (Polymer compound 1 of Uetani), and one of a fluorescence-emitting compound and a phosphorescence-emitting compound (Polymer compound 3 of Uetani) with weight ratio of 0.01:98.99:1, and cathode (Al).
In the device, the second light emitting polymer, Polymer compound 3 of Uetani consists of a fluorene unit and a perylene bisimide unit (see compound in [105] of Uetani). Uetani teaches the second light emitting polymer of the organic EL element of Uetani can be a polymer having a repeating unit of a divalent residue of the compound (II) of Uetani, perylene tetracarboxylic dianhydride ([021], [023]).
Furthermore, substitution of triphenylamine provides large space structure, high glass transition temperature, and good side film forming property, based on the teaching of Liu ([031], [044]) and 2) to fine-tune properties and make the compound processable with common organic solvent, based on the teaching of Keerthi (page 4603, column 1, paragraph 1).
Thus, the teaching of Uetani, Liu, and Keerthi motivates an ordinary skill in the art to modify the polymer compound 3 by substituting the perylene bisimide repeating unit with triphenylamine-substituted perylene tetracarboxylic anhydride, which has identical structure as the pi-conjugated compound of Applicant’s General Formula 3 of claim 1.
The modification provides organic EL element of Uetani as taught by Liu and Keerthi (2) comprising an anode (ITO), a light emitting layer comprising a fluorescence-emitting compound or a phosphorescence-emitting compound (the π-conjugated compound of Uetani as modified by Liu and Keerthi), an assist dopant (the Polymer compound of Uetani as modified by Liu and Keerthi), and a host (Polymer compound 1 of Uetani) with weight ratio of 0.01:1:98.99, and cathode (Al), wherein the light emitting layer is an organic layer. 
Thus, the device reads on all the limitations of claim 12 (see the details of the rejection below under the 35 U.S.C. 103 rejection section).
For at least this reason, the applicant’s argument is not found to be persuasive. The rejections over Uetani in view of Liu and Keerthi is updated in this Office Action.
Applicant argues that perylene derivatives are not included in claim 13 (the second paragraph of page 13 of the Remarks of 12/21/2021). 
Respectfully, the Examiner does not agree.
Claim 13 still claims perylene derivatives as the fluorescence-emitting compound.
The claims 6-7 were rejected under 35 U.S.C. 103 over Uetani/Liu/Keerthi (see paragraphs 57-69) in the previous Office Action of 09/30/2021, wherein the organic EL element of Uetani as modified by Liu and Keerthi (2) comprises an anode (ITO), a light emitting layer comprising a π-conjugated compound of Uetani as modified by Liu and Keerthi, a host compound (Polymer compound 1 of Uetani), and one of a fluorescence-emitting compound and a phosphorescence-emitting compound (Polymer compound 3 of Uetani) with weight ratio of 0.01:98.99:1, and cathode (Al).
In the device, the fluorescence-emitting compound, Polymer compound 3 of Uetani is a polymer comprising a fluorene derivative and a perylene derivative (Perylene bisimide) ([105] of Uetani); thus, the fluorescence-emitting compound reads on the limitation of claim 13.
For at least this reason, the applicant’s argument is not found to be persuasive. The rejections over Uetani in view of Liu and Keerthi is updated in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uetani et al. (US 2012/0319567 A1, hereafter Uetani) in view of Liu et al. (US 2016/0087221 A1, hereafter Liu) and Keerthi et al. (“Regioisomers of Perylenediimide: Synthesis, Photophysical, and Electrochemical Properties” J. Phys. Chem. B, 2012, vol. 116, page 4603-4614, hereafter Keerthi).
Regarding claims 1-4, 7, 11, and 13, Uetani discloses an organic electroluminescent (EL) element comprising an anode, a cathode, and a light emitting layer disposed between the electrodes ([077]), wherein the light emitting layer comprises a π-conjugated compound (“compound (II) perylene tetracarboxylic dianhydride” in [028] and [039], hereafter PTCDA) and a first light emitting polymer ([026]).
Uetani exemplifies an organic EL element (Example 1 in [119]-[121] and Table 1) comprising an anode (ITO), a light emitting layer comprising a π-conjugated compound (BPPC) and the first light emitting polymer (Polymer compound 1 of Uetani) with the weight ratio of 0.01:100, and cathode (Al).
Uetani does not exemplifies an organic EL element wherein the light emitting layer comprising PTCDA; however, Uetani does teach compound (II) including PTCDA and derivatives thereof can be used in the light emitting layer ([026]-[028]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic EL element of Uetani (Example 1 in [119]-[121]) by substituting BPPC with PTCDA, as taught by Uetani.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of compound (I) to (II) of Uetani would have been one known element for another 
The modification provides a modified organic EL element of Uetani comprising an anode (ITO), a light emitting layer comprising a π-conjugated compound (PTCDA) and the first light emitting polymer (Polymer compound 1 of Uetani) with weight ratio of 0.01:100, and cathode (Al).
The modified organic EL element of Uetani does not contain a second fluorescence-emitting compound or a phosphorescence-emitting compound; however, Uetani does teach the light emitting layer can include a second light emitting polymer ([031]).
Uetani teaches a second light emitting polymer having a repeating unit a divalent residue of perylene derivative can be contained in the light emitting layer of the organic EL element ([031]).
Uetani exemplifies Polymer compound 3 of Uetani ([105]) as the second light emitting polymer used to make the light emitting layer of an organic EL element, wherein the weight ratio of the second light emitting polymer with respect to the total weight of the light emitting layer is 1 wt% (Example 3 in Table 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic EL element of Uetani as modified by Liu and Keerthi by adding the second light emitting polymer of Uetani (Polymer compound 3) in the light emitting layer with the weight ratio of the second light emitting polymer with respect to the total weight of the light emitting layer being 1 wt%, as taught by Uetani.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Uetani discloses multiple ways to make the light emitting layer ([031]). The substitution of a two-material-based light emitting layer (compound (II) and a first light emitting polymer) with three-material-based light emitting layer (compound (II), a first light emitting polymer, and a second light emitting polymer) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic EL element.
The modification provides a modified organic EL element of Uetani (2) comprising an anode (ITO), a light emitting layer comprising a π-conjugated compound (PTCDA), a first light emitting polymer (Polymer compound 1 of Uetani), and a second light emitting polymer (Polymer compound 3 of Uetani) with weight ratio of 0.01:98.99:1, and cathode (Al).
Uetani does not teach a specific organic EL element wherein the π-conjugated compound has triphenylamine substituents; however, Uetani does teach that a derivative of PTCDA can be used as an alternative option of the PTCDA in the light emitting layer of the organic EL element of Uetani ([026]-[030]) and further teaches the derivative of the compound (II) of Uetani (PTCDA) can be substituted by an aryl group ([033]).
Liu discloses an organic EL element (“organic electroluminescent device” in [004]; Example 1 in [144]) comprising a π-conjugated compound (“aromatic amine derivative” having formula I in [037]; example Compound I-1 in [042]).
Liu teaches that the π-conjugated compound having non-planar, high molecular weight arylamino group results in large space structure, high glass transition temperature, and good side film forming property of the π-conjugated compound ([031], [044]).
Liu exemplifies a triphenylamine group as the arylamino group (Compound I-1 in [042]). All the exemplified compounds of Liu have two arylamino groups substituted on both sides of the π-conjugated molecule (see Compounds I-1 through -30). 
Keerthi discloses π-conjugated compound of perylene derivatives (Figs. 1 and 2) wherein 1,6- and 1,7-bay substitution positions (corresponds to the substitution position of R10-R14 and R10-R15 of Applicant’s General Formula 3) are substituted by amine or carbazole groups.
Keerthi teaches the bay substitution of the perylene derivative (PDI) is interesting approaching to fine-tune properties and make them processable with common organic solvent (page 4603, column 1, paragraph 1). 
Keerthi exemplifies the 1,7-bay substitution position for substituting two triphenylamine groups (“1,7-TPA” in Fig. 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic EL element of Uetani by substituting hydrogen atoms at the 1,7-bay substitution positions (corresponding to R10 and R15, or R11 and R14 positions of Applicant’s General Formula 3) of the π-conjugated compound of Uetani (PTCDA) with triphenylamine groups, as taught by Liu and Keerthi.
The motivation of doing so would have been 1) to provide the large space structure, high glass transition temperature, and good side film forming property, based on the teaching of Liu and 2) to fine-tune properties and make the compound processable with common organic solvent, based on the teaching of Keerthi.
Furthermore, Uetani teaches PTCDA derivatives can be substituted by an aryl group ([033]). A triphenylamine is equated with a substituted aryl group. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and triphenylamine group are known substituents at the 1,7-bay substitution positions of perylene derivatives as taught by Keerthi. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Regarding the substitution positions, even without teaching of Keerthi, and using only two references of Uetani in view of Liu, an ordinary skill in the art would select 1,7-bay position for substituting two triphenylamine groups. There are four substitutable positions for the triphenylamine group in the PTCDA of Uetani. Liu teaches two arylamine groups are substituted at different sides of π-conjugated compounds. Due to the symmetry of the structure, there are total 8 different structures when the PTCDA of Uetani is substituted by two triphenylamine groups. For example two triphenylamine groups substituted at R9-R13, R9-R14, R9-R15, R9-R16, R10-R13, R10-R14, R10-R15, or R10-R16 (all other substitution positions are terminated by hydrogen). The choice of the substitution positions of the triphenylamine groups at 1,7-substitution positions (R10-R15) would be one out of eight different possibilities. The choice would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic EL element.
The resultant organic EL element comprising an anode (ITO), a light emitting layer comprising a π-conjugated compound of Uetani as modified by Liu and Keerthi, a first light 
The instant claim 1 claims an “assist dopant”; however, claim 1 does not claim what the assist dopant is required to be. For instance, claim 1 does not claim what and how the π-conjugated compound assists. 
The π-conjugated compound of Uetani as modified by Liu and Keerthi in the light emitting layer of the organic EL element of Uetani as modified by Liu and Keerthi is equated with an assist dopant because the π-conjugated compound assists the EL element to emit light.
The organic EL element is equated with an anode (ITO), a light emitting layer comprising an assist dopant (the π-conjugated compound of Uetani as modified by Liu and Keerthi), a fluorescence-emitting compound or a phosphorescence-emitting compound (Polymer compound 3 of Uetani), and a host (Polymer compound 1 of Uetani) with weight ratio of 0.01:1:98.99, and cathode (Al), wherein the light emitting layer is an organic layer.
The π-conjugated compound of Uetani as modified by Liu and Keerthi has the following structure.

    PNG
    media_image1.png
    247
    679
    media_image1.png
    Greyscale

The π-conjugated compound of Uetani as modified by Liu and Keerthi has identical structure as Applicant’s compound D-91 (page 19 of the specification) and Applicant’s General 5 to R16 are each hydrogen atom or a substituent; provided that at least one of R9 to R16 is represented by general formula 4, wherein Ar1 and Ar2 are each an unsubstituted aryl group (phenyl); L1 is an unsubstituted arylene group (phenylene), meeting all the limitations of claims 1-4, 7, and 11.
The fluorescence-emitting compound or a phosphorescence-emitting compound (Polymer compound 3 of Uetani; and see paragraph [105] of Uetani) is fluorene or perylene derivatives, meeting all the limitations of claim 13. 
Regarding claim 5, the organic electroluminescent element of Uetani as modified by Liu and Keerthi reads on all the features of claims 1-4, 7, 11, and 13, as outlined above.
The organic EL element is equated with an anode (ITO), a light emitting layer comprising an assist dopant (the π-conjugated compound of Uetani as modified by Liu and Keerthi), a fluorescence-emitting compound or a phosphorescence-emitting compound (Polymer compound 3 of Uetani), and a host (Polymer compound 1 of Uetani) with weight ratio of 0.01:1:98.99, and cathode (Al), wherein the light emitting layer is an organic layer.
The π-conjugated compound of Uetani as modified by Liu and Keerthi reads on the claim limitation above but fails to teach that ΔEST of the π-conjugated compound is 0.50 eV or less, wherein the ΔEST being an absolute value of difference between the lowest singlet excited energy level and the lowest triplet excited energy level of the compound.
It is reasonable to presume that ΔEST of the π-conjugated compound of Uetani as modified by Liu is 0.50 eV or less.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the organic electroluminescent element of any one of [1] to [4] in which ΔEST of the π-conjugated compound is 0.5 eV or less ([012]-[016]).
The organic electroluminescent element of Uetani as modified by Liu and Keerthi meets all the limitations of [1] to [4].
Furthermore, Applicant’s exemplary compound D-91 (page 19 of the instant specification) has identical structure as the structure of the π-conjugated compound of Uetani as modified by Liu and Keerthi.
Thus, the ΔEST of the π-conjugated compound of Uetani as modified by Liu and Keerthi is 0.50 eV or less, meeting all the limitations of claim 5.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the π-conjugated compound of Uetani as modified by Liu and Keerthi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 8, the organic electroluminescent element of Uetani as modified by Liu reads on all the features of claims 1-4, 7, 11, and 13, as outlined above.
The organic EL element is equated with an anode (ITO), a light emitting layer comprising an assist dopant (the π-conjugated compound of Uetani as modified by Liu and Keerthi), a fluorescence-emitting compound or a phosphorescence-emitting compound (Polymer compound 3 of Uetani), and a host (Polymer compound 1 of Uetani) with weight ratio of 0.01:1:98.99, and cathode (Al), wherein the light emitting layer is an organic layer.
Uetani in view of Liu and Keerthi does not disclose a specific display apparatus comprising the organic EL element of Uetani as modified by Liu and Keerthi; however, Uetani 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic EL element of Uetani as modified by Liu and Keerthi by using it to make a display apparatus, as taught by Uetani.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of organic EL elements in a known display apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display apparatus.
Such a modification provides a display apparatus comprising the organic EL element of Uetani as modified by Liu, meeting all the limitations of claim 8.
Regarding claim 9, the organic electroluminescent element of Uetani as modified by Liu reads on all the features of claims 1-4, 7, 11, and 13, as outlined above.
The organic EL element is equated with an anode (ITO), a light emitting layer comprising an assist dopant (the π-conjugated compound of Uetani as modified by Liu and Keerthi), a fluorescence-emitting compound or a phosphorescence-emitting compound (Polymer compound 3 of Uetani), and a host (Polymer compound 1 of Uetani) with weight ratio of 0.01:1:98.99, and cathode (Al), wherein the light emitting layer is an organic layer.
Applicant claims a lighting apparatus. An apparatus is defined by “a set of materials or equipment designed for a particular use” according to the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus).
An organic EL element of Uetani as modified by Liu and Keerthi is a lighting apparatus, because 1) the device emits light and 2) the device is an apparatus because it comprises a set of materials or equipment (electrodes and a light-emitting layers) designed for a particular use (illuminating light). 
Therefore, the organic EL element of Uetani as modified by Liu and Keerthi is equated with a lighting apparatus comprising the organic EL element according to claim 1, meeting all the limitations of claim 9.
It is noted that Uetani also teaches that the organic EL element of the invention can be used for a lighting apparatus (“planar illumination apparatuses or planar light source” in [094]-[095]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic EL element of Uetani as modified by Liu and Keerthi by using it to make an illumination apparatus, as taught by Uetani. MPEP 2143(I)(A) and (B). The resultant lighting apparatus comprises the organic EL element of Uetani in view of Liu and Keerthi, meeting all the limitations of claim 9.
Regarding claim 12, the organic electroluminescent element of Uetani as modified by Liu and Keerthi reads on all the features of claims 1-4, 7, 11, and 13, as outlined above.
The organic EL element comprises an anode (ITO), a light emitting layer comprising an assist dopant (the π-conjugated compound of Uetani as modified by Liu and Keerthi), a fluorescence-emitting compound or a phosphorescence-emitting compound (Polymer compound 
In the element, the amount of the π-conjugated compound of Uetani as modified by Liu and Keerthi is not more than the amount of Polymer compound 3 of Uetani.
The Polymer compound 3 of Uetani of the EL element of Uetani as modified by Liu and Keerthi is the second light emitting polymer of the organic EL element of Uetani ([031]; and Example 3 in Table 1).
The second light emitting polymer, Polymer compound 3 of Uetani has a repeating unit of a divalent residue of the compound (III) ([105]), as shown below.

    PNG
    media_image2.png
    195
    684
    media_image2.png
    Greyscale

Uetani teaches the second light emitting polymer of the organic EL element of Uetani can be a polymer having a repeating unit of a divalent residue of the compound (II) of Uetani, perylene tetracarboxylic dianhydride ([021], [023]).
The repeating unit comprising a perylene derivative (the unit on the right-hand side of the figure above) can be substituted with a tetracarboxylic dianhydride derivative ([029]).
Furthermore, as outlined above, substitution of triphenylamine provides large space structure, high glass transition temperature, and good side film forming property, based on the teaching of Liu and 2) to fine-tune properties and make the compound processable with common organic solvent, based on the teaching of Keerthi.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic EL element of Uetani as modified by Liu and Keerthi by substituting the perylene tetracarboxylic bisimide repeating unit of the Polymer compound 3 of Uetani with triphenylamine-substituted perylene tetracarboxylic dianhydride, based on the teaching of Uetani, Liu, and Keerthi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both polymer compounds wherein the repeating units are perylene tetracarboxylic bisimide and triphenylamine-substituted perylene tetracarboxylic dianhydride are alternative options to be used as the second light emitting polymer of the device of Uetani ([021]). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
Additionally, the substitution of triphenylamine to the perylene tetracarboxylic dianhydride provides the large space structure, high glass transition temperature, and good side film forming property, based on the teaching of Liu and 2) to fine-tune properties and make the compound processable with common organic solvent, based on the teaching of Keerthi.
Regarding the substitution positions of the triphenylamine, even without teaching of Keerthi, and using only two references of Uetani in view of Liu, an ordinary skill in the art would select 1,7-bay position for substituting two triphenylamine groups. There are four substitutable positions for the triphenylamine group in the PTCDA of Uetani. Liu teaches two arylamine groups are substituted at different sides of π-conjugated compounds. Due to the symmetry of the structure, there are total 8 different structures when the PTCDA of Uetani is substituted by two triphenylamine groups. For example, two triphenylamine groups can be 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic EL element.
The modification provides the organic EL element of Uetani as taught by Liu and Keerthi (2) comprising an anode (ITO), a light emitting layer comprising the π-conjugated compound of Uetani as modified by Liu and Keerthi, the Polymer compound of Uetani as modified by Liu and Keerthi, and Polymer compound 1 of Uetani with weight ratio of 0.01:1:98.99, and cathode (Al), wherein the light emitting layer is an organic layer.
The instant claim 1 claims an “assist dopant”; however, claim 1 does not claim what the assist dopant is required to be. For instance, claim 1 does not claim what and how the π-conjugated compound assists. The Polymer compound of Uetani as modified by Liu and Keerthi is equated with an assist dopant because the compound is a dopant (“second light emitting dopant”) and assists light emitting of the device. 
The organic EL element of Uetani as taught by Liu and Keerthi (2) is equated with an anode (ITO), a light emitting layer comprising a fluorescence-emitting compound or a phosphorescence-emitting compound (the π-conjugated compound of Uetani as modified by Liu and Keerthi), an assist dopant (the Polymer compound of Uetani as modified by Liu and 
The assist dopant, Polymer compound of Uetani as modified by Liu and Keerthi has identical structure as the Polymer compound 3 of Uetani except the perylene derivative repeating unit has the same structure as the π-conjugated compound of Uetani as modified by Liu and Keerthi as shown below.

    PNG
    media_image3.png
    463
    778
    media_image3.png
    Greyscale

The Polymer compound of Uetani as modified by Liu and Keerthi has identical structure as π-conjugated compound of General Formula 3 of claim 1, wherein Xs are each O; R5 to R16 are each hydrogen atom or a substituent; provided that at least one of R9 to R16 is represented by general formula 4, wherein Ar1 and Ar2 are each an unsubstituted aryl group (phenyl); L1 is an unsubstituted arylene group (phenylene), meeting all the limitations of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786